DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated August 23, 2021 was submitted with the request for continued examination on November 15, 2021.  Claim 1 was amended.  Claims 1-5 are currently pending.  Claims 3-5 have been withdrawn from consideration.
Applicant's arguments have been fully considered but they are not persuasive and the prior art rejections of claims 1 and 2 (¶¶ 10-17 of the Office Action) have been maintained as detailed below.  The limitations added to claim 1 have also been addressed below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Johnson et al. (U.S. Patent No. 5,902,447).
Regarding claim 1, Johnson discloses a manufacturing method of a resin frame (Abstract, 1:15-16 of Johnson, method of welding thermoplastic members to be used in frames), the method comprising: a step of preparing, in which a plurality of frame members to be combined into a frame shape including a corner portion when viewed from a front-rear direction to form a resin frame, are prepared (FIG. 1 of Johnson, first and second members #4, #5); a step of installing, in which a pair of the frame members to be adjacent to each other in the corner portion are respectively installed in a pair of molds (FIG. 1 of Johnson, first and second holder #1, #2), the molds respectively including: a reference surface that holds one of the frame members from an outer peripheral surface of the respective frame members which is defined by viewing the frame members combined into the frame shape in the front-rear direction (FIG. 3 of Johnson, outer surface of opening #24 in first holder #1; FIG. 4 of Johnson, outer surface of opening #25 in second holder #2) so that an end surface of the respective frame member protrudes beyond an inclined surface of the mold (5:21-24 of Johnson, ends of member #4, #5 extend beyond face of holders; FIGS. 3-4, 4:2-6 of Johnson, faces #52 #54 are inclined surfaces), and a blade portion that protrudes to an inner side with respect to the reference surface when viewed from the front-rear direction and contacts a portion of an end portion of the one of the frame members from the outer peripheral surface (FIGS. 3 and 8 of Johnson, blade member #3 of holder #1; FIG. 8, 6:21-
Johnson does not specifically disclose that a gap is formed between the blade portion, the reference surface, and the outer peripheral surface of the frame member.  Johnson, however, discloses that cutting edge #3 projects from inner wall of block #9 forming the back wall of the opening #25 which back wall contacts the outer peripheral surface of the member (FIG. 3 of Johnson).   Johnson also discloses that the ends of the member #4, #5 extend beyond the face of the holders (5:21-24 of Johnson).  The outer peripheral surface of the member in Johnson would therefore extend beyond and contact the cutting edge projecting from the back wall of the holder thereby forming a gap between the cutting edge, the back wall of block #9 (i.e., the reference surface) and the outer peripheral surface of the member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Izuhara et al. (Japanese Patent Publication No. JP 4926016 B2, machine language translation provided and cited below).
Regarding claim 2, Johnson does not specifically disclose that each of the frame members includes an inner layer and an outer layer.  Johnson, however, discloses that the frame members can be PVC (6:16-17 of Johnson).  Izuhara discloses a welding method of joining the ends of two synthetic resin frame members together wherein the frame members comprise a main layer of PVC resin and a surface layer of an acrylic resin with an appropriate color or pattern ([0002] of Izuhara).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use members having an inner and outer layers as disclosed by Izuhara in the method of Johnson.  One of skill in the art would have been 
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive.
The applicant asserts that Johnson there is no gap formed between the cutting edge of Johnson, the inner surface of the holder and the outer peripheral surface of the member (pg. 6, 2nd full ¶ of the amendment).  Johnson, however, discloses that cutting edge #3 projects from inner wall of block #9 forming the back wall of opening #25 which contacts the outer peripheral surface of the member (FIG. 3 of Johnson).   Johnson also discloses that the ends of the member #4, #5 extend beyond the face of the holders (5:21-24 of Johnson).  The outer peripheral surface of the member in Johnson would therefore extend beyond and contact the cutting edge projecting from the back wall of the holder thereby forming a gap between the cutting edge, the back wall of block #9 (i.e., the reference surface) and the outer peripheral surface of the member.
The applicant also asserts that Johnson repeatedly describes the need to securely clamp the member within the holder so that the member cannot slide within the holder and that Johnson therefore teaches away from providing a mold that forms a gap as recited in claim 1 (pg. 6, 2nd full ¶ of the amendment).  As set forth above, however, the end of the member would extend beyond the cutting edge which would therefore contact the outer peripheral surface of the member.  The cutting edge in Johnson would therefore engage the member on the outer peripheral surface providing a clamping action with the inner peripheral surface of the holder thereby preventing sliding of the member within the holder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746